Filed 10/21/14 In re J.S. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----


In re J.S. et al., Persons Coming Under the Juvenile
Court Law.

YOLO COUNTY DEPARTMENT OF
EMPLOYMENT AND SOCIAL SERVICES,                                                             C075882

                   Plaintiff and Respondent,

         v.                                                                     (Super. Ct. Nos. JV12441,
                                                                                        JV12443)
Q.S.,

                   Defendant and Appellant.


         Father appeals from a juvenile court order terminating dependency jurisdiction
over the minor children, and exit orders granting mother sole legal and physical custody
of the children and limiting father to supervised visitation. Father notes this appeal is a
“protective appeal” intended to preserve issues raised in a prior appeal pending before
this court. Rather than write a new opening brief, father incorporates by reference the
opening and reply briefs he filed in that related appeal. (Rules of Court, rule
8.200(a)(5).)
         Father’s sole contention in this appeal is that the orders from which he appeals are
“legally unsupportable because the factual basis for those orders, and the subsequent


                                                             1
orders, which removed the children from his legal and physical custody, denied
reunification services to him, and allowed only supervised visits between him and his
children, were not supported by substantial evidence and/or were an abuse of discretion,
for the reasons specified in his opening and reply briefs in the related appeal C074723.”
In our opinion in In re J.S. et al. (Oct. 17, 2014, C074723) [nonpub. opn.]), we concluded
(1) substantial evidence supports the juvenile court orders removing the children from
father’s custody and denying father reunification services, and (2) father forfeited his
claim that the juvenile court abused its discretion in reducing his visitation. Based on our
opinion in the related appeal, we affirm the juvenile court orders terminating dependency
jurisdiction and the exit orders granting mother sole legal and physical custody and
limiting father to supervised visitation.
                                        DISPOSITION
       The orders of the juvenile court are affirmed.



                                                        HOCH          , J.



We concur:



      BLEASE           , Acting P. J.



   NICHOLSON           , J.




                                             2